Court of Appeals, State of Michigan

                                              ORDER
                                                                           Michael J. Kelly
People of MI v Larry Deshawn Lee                                             Presiding Judge

Docket No.    333664                                                       Amy Ronayne Krause

LC No.        06-000987-FH; 06-000988-FH                                   Mark T . Boonstra

                                                                             Judges



                The Cowi orders that the November 14, 2017 opinion is hereby AMENDED to correct a
clerical error. On page two, last paragraph, the first sentence is amended to read: Defendant attempted
to address the comi about "representation" at the conclusion of an evidentiary hearing on October 13 ,
2006.

              In all other respects, the November 14, 2017 opinion remains unchanged .




                        A true copy entered and certified by Jerome W. Zimmer Jr. , Chief Clerk, on




                                IE 18 2011                   ~d).'2~                      Q_
                                       Date                                Chie~_!e